Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the RCE filed on 28 June, 2022.

Examiner’s Comment
Claims 1-20 are allowed.
Allowable Subject Matter
The following is an examiner's statement of reasons for allowance:

The prior art neither teaches nor suggests all the features recited in claims 1 and 19. When considering the limitations as recited in the entirety of said claims the prior art neither teaches nor suggests all of the limitations in the manner disclosed by Applicant. 

The closest relevant prior art includes:
Cheung et al (US 2015/0134457) teaches: 
“[0136] Additionally, using the digital flyer system according to the present disclosure, the vendor is able to conduct experiments on variations of the digital flyer content. This allows the vendor to vary the digital flyer content so as to determine the most effective and desired flyer content. Such experiment may be herein referred to as "multi-variate testing". In one embodiment, the different versions of the digital flyer may be randomly displayed to the viewer. The communication device (such as the flyer processing module 210) may collect such viewer-related information and communicate this information to the digital flyer system. The digital flyer system may then associate the viewer-related information with the particular version of the digital flyer that was displayed to the viewer. Based on the information collected, a grade may be determined for each version of the digital flyer and the underperforming digital flyer may be removed from the available list of flyer versions. Alternatively, the underperforming digital flyer may be shown less often. In another embodiment, the different versions of the digital flyer may be assigned a weight, which may be varied as the results of the multi-variate testing are obtained. As the weight for each digital flyer is updated, digital flyers having greater weight may be shown more frequently than digital flyer having lower weight. In a further embodiment, the experiment may be associated with an engagement event, with the engagement event configured to activate the start of the experiment. For example, the experiment may involve how the organization of TV content affects the level of interaction from the viewer. However, in order to ensure that the experiment is performed on the appropriate viewer, information of the viewer may only be counted toward the experiment if the viewer engages at least one TV item, which may be defined as the engagement event. Upon engaging at least one TV item, the digital flyer system may determine that the viewer is someone in the market for TV and begin collecting information about the viewer. This ensures that experimental data is collected from the most pertinent viewers.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHRAT RASHID whose telephone number is (571)272-5372.  The examiner can normally be reached on 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia L Dollinger can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/I.R/Examiner, Art Unit 2459                                                                                                                                                                                                        /TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459